Case 2:19-cv-05581-VAP Document1 Filed 05/13/19 Page1iof8 Page ID#:1

B2650 (Form 2650) (12/15)

United States Bankruptcy Court

District Of

In re _ Ada E. Quezada and Moises Quezada
Debtor
David P. Leibowitz, not individually but as
Trustee for the Estate of Ada E. Quezada and
Moises Quezada

Case No. 15-14386

Chapter _7

Plaintiff

v.
MVP Home Solutions, LLC et al.
Defendant

Adv. Proc. No. 1600074

 

CERTIFICATION OF JUDGMENT FOR
REGISTRATION IN ANOTHER DISTRICT

I, clerk of the United States Bankruptcy Court, do certify that the attached judgment is a true
and correct copy of the original judgment entered in this proceeding on June 29, 2016 as
it appears in the records of this court, and that: (date)

 

od wo notice of appeal from this judgment has been filed, and no motion of the kind-set forth in
Federal Rule of Civil Procedure 60, as made applicable by Federal Rule of Bankruptcy
Procedure 9024, has been filed. a BO

[1 No notice of appeal from this judgment has been filed, and any motions of the kind set forth in
Federal Rule of Civil Procedure 60, as made applicable by Federal Rule of Bankruptcy
Procedure 9024, have been disposed of, the latest order disposing of such a motion having been

 

 

 

entered on
(date)
[ An appeal was taken from this judgment, and the judgment was affirmed by mandate of the
issued on
(name of court) (date)

[) An appeal was taken from this judgment, and the appeal was dismissed by order entered on

 

(date)

JEFFREY P. ALLSTEADT

. Clerk of the Bankruptcy Céurt x

March 20, 2019 B Fok. 5
y: i a

Date . “Deputy Clerk.” s

 

as

 
. ' .
aN ae be ey
VU :
en wae f
f
sae dy A
peel are de
- - es f. - -
: :
: Beye wae : 1 ‘ ' to “ i
' i
. . : : . . toes See eer eed .
. , i ua - ‘ ‘ ay :
f ™ oe . + syeee vat a
ebe ts 6 ; : PEP ete coer a
Robe te
‘
1
ye : aivt oa
Face | : - nt
j
ms = een, ee ee TEES “
7 : ee ee
eerlrere,
ee TREES ry
roe avid Nk . °
Oy “ : not
2%
r.
RE
TE i" ‘
: c ~,
a . a = = ~ ts
a To _
oa St oe -
: 4 aE .
Le 2 ewe ae ee .
oN . . ’
PEE cea ne
= ”*, fo. sea =
, ~“ ee a .
ae % Br", . x Tari See aL
J ~" rae
Se IP wm r oS
fg, Tygon manent
- a
Vy, VUE pt
f,

 

¢

Case 2:19-cv-05581-VAP Document 1 Filed 05/13/19 Page 2 of 8 Page ID #:2

 

 

 

   

 
   

 

 

 

 

  
 

 

    

 
Case 2:19-cv-05581-VAP Document 1 Filed 05/13/19 Page 3o0f8 Page ID#:3

Case 16-00074 Doci8 Filed 06/29/16 Entered 06/30/16 10:53:58 Desc Main
Document Page1of2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS
Eastern Division

In Re: ) BK No.:  15-14386
Ada E. Quezada )
Moises Quezada Chapter: 7
) Honorable Jacqueline Cox
)
Debtor(s) )
David P. Leibowitz, not individually but as Trustee for the ) Adv. No.: 16-00074
Estate of Ada E. Quezada and Moises Quezada )
Plaintiff(s) )
MYP Home Solutions, LLC et al.
)
Defendant(s) )

Amended Default Judgment

This matter coming before the Court on Plaintiff's Motion for Entry of Default and Default
Judgment on Trustee's Complaint for Damages Pursuant to the Illinois Mortgage Rescue Fraud Act, the
Illinois Consumer Fraud and Deceptive Business Practices Act and Section 548 of the Bankruptcy Code
("Motion"); due and proper notice having been given; and the Court having reviewed the Motion and
the affidavits in support thereof and having found each of the Defendants, MVP Home Solutions, LLC,
Talia M. Stephen, Free, Calm & Growing, and Dessalines Sealy, to be in default and being otherwise
fully advised in the premises;

IT 1S ORDERED that the Motion is Granted; and
Judgment heretofore entered in this cause on May 17, 2016, is amended as follows:

JUDGMENT IS HEREBY ENTERED ON Count I against MVP Home Solutions, LLC and Talia M.
Stephen and each of them, jointly and severally, in the amount of $12,530 plus attorney's fees and costs
in the amount of $18,737.20, interest at the statutory rate from the filing of the complaint and costs of
suit.

JUDGMENT IS HEREBY ENTERED ON COUNT II against MVP Home Solutions LLC and Talia
M. Stephen and each of them, jointly and severally, for damages in the amount of $12,530 plus punitive
damages in the amount of $1,000,000 and attorneys fees and costs in the amount of $18,737.20, and
against Free Calm and Growing and Desslaines Sealy, and each of them, for damages in the amount of
$3,585 plus punitive damages in the amount of $150,000 plus attorneys fees in the amount of
$18,737.20.

JUDGMENT IS HEREBY ENTERED ON COUNT III in the amount of $1 2,530 against MVP Home

Solutions, LLC and Talia M. Stephen and each of them, jointly and severally and in the amount of $
$3,585 against Free Calm & Growing and Dessalines Sealy and each of them jointly and severally.

Rev: 20151029_apo
Case 2:19-cv-05581-VAP Document1 Filed 05/13/19 Page 4of8 Page ID#:4
Case 16-00074 Doci18 Filed 06/29/16 Entered 06/30/16 10:53:58 Desc Main

Document

Dated:

Prepared by:

David P, Leibowitz

Ilinois Attorney 1612271
Lakelaw

53 W. Jackson Blvd., Suite 1610
Chicago, IL 60605

847 249 9100

This box will expand vertically to fit entered text.
Tab out of box to see expansion,

Page 2 of 2

Os Geqli. Bly

United States Bankruptcy Judge

This {s to certify that the within 4nd attached

document [¢-a fui true and Conedcory of

ihe original thereof as the same appears on

c a Serpe the Clerk of the United
3s rup rt fo

District of Ilinols. , a i ale

JEFFREY P)ALLSTEADT
" z CLERK OF COURT
by Busta Pryifr—
7 —~Beputy Clerk 3
Dated 2 Ze - LS

Rev: 20151029_apo
Case 2:19-cv-05581-VAP | Document 1 Filed 05/13/19 Page 5of8 Page ID#:5

 

Wn,
oF

PLT tre,

~
ww

é

BIR f
_areten,

a

n7
. ‘ ‘
-

“ga

25

af

cee,

UPS,
wn.

pn

# eS

Pete

Pols
Oe
=

as

Taine AW

nt ta ee uy

7 dtc ec s

 

 

 

 

 

 

 

Bo :
you
re be
+t
pee
= ;

 
Case 2:19-cv-05581-VAP Document 1 Filed 05/13/19 Page 6of8 Page ID #:6

Case 16-00074 Doci8 Filed 06/29/16 Entered 06/30/16 10:53:58 Desc Main
Document Pagelof2

f Cond / rN

UNITED STATES BANKRUPTCY COURT ( (CC [| | |

NORTHERN DISTRICT OF ILLINOIS WwW WJ)
Eastern Division

In Re: ) BK No.:  15-14386
Ada E. Quezada

Moises Quezada Chapter: 7

Honorable Jacqueline Cox

)
)
)
)
)
Debtor(s) )
David P. Leibowitz, not individually but as Trustee for the ) Adv. No.: 16-00074
Estate of Ada E. Quezada and Moises Quezada )
)
)
)
)
)

Plaintiff(s)
MVP Home Solutions, LLC et al.

Defendant(s)

Amended Default Judgment

This matter coming before the Court on Plaintiff's Motion for Entry of Default and Default
Judgment on Trustee's Complaint for Damages Pursuant to the Illinois Mortgage Rescue Fraud Act, the
Ilinois Consumer Fraud and Deceptive Business Practices Act and Section 548 of the Bankruptcy Code
("Motion"); due and proper notice having been given; and the Court having reviewed the Motion and
the affidavits in support thereof and having found each of the Defendants, MVP Home Solutions, LLC,
Talia M. Stephen, Free, Calm & Growing, and Dessalines Sealy, to be in default and being otherwise
fully advised in the premises;

IT 1S ORDERED that the Motion is Granted; and
Judgment heretofore entered in this cause on May 17, 2016, is amended as follows:

JUDGMENT IS HEREBY ENTERED ON Count I against MVP Home Solutions, LLC and Talia M.
Stephen and each of them, jointly and severally, in the amount of $12,530 plus attorney's fees and costs
in the amount of $18,737.20, interest at the statutory rate from the filing of the complaint and costs of
suit.

JUDGMENT IS HEREBY ENTERED ON COUNT II against MVP Home Solutions LLC and Talia
M. Stephen and each of them, jointly and severally, for damages in the amount of $12,530 plus punitive
damages in the amount of $1,000,000 and attorneys fees and costs in the amount of $18,737.20, and
against Free Calm and Growing and Desslaines Sealy, and each of them, for damages in the amount of

$3,585 plus punitive damages in the amount of $150,000 plus attorneys fees in the amount of
$18,737.20.

JUDGMENT IS HEREBY ENTERED ON COUNT III in the amount of $12,530 against MVP Home

Solutions, LLC and Talia M. Stephen and each of them, jointly and severally and in the amount of $
$3,585 against Free Calm & Growing and Dessalines Sealy and each of them jointly and severally.

Rev: 20151029_apo
Case 2:19-cv-05581-VAP Document1 Filed 05/13/19 Page 7of8 Page ID#:7

Case 16-00074 Doci18 Filed 06/29/16 Entered 06/30/16 10:53:58 Desc Main
Document Page 2of2

~ J. ~ d Oleg

June 24,2016 |
Dated: } United States Bankruptcy Judge

Prepared by:

David P. Leibowitz

Ilinois Attorney 1612271
Lakelaw

53 W. Jackson Blvd., Suite 1610
Chicago, IL 60605

847 249 9100

This box will expand vertically to fit entered text.
Tab out of box to see expansion.

Rev: 20151029_apo
Case 2:19-cv-05581-VAP Document1 Filed 05/13/19 Page 8of8 Page ID#:8

Case 16-00074 Doc20 Filed 09/11/18 Entered 09/12/18 11:01:37 Desc Main
Document Pagel1ofi1

ey ‘Say peony,
IN

UNITED STATES BARKRUPTEY aouay

STEVEN MITNICK, ESQ. MORTHERY! DISTRICT OF ILLINGHS
SM Law, PC =

P.O, Box 530 SEP 17 2018
Oldwick, New Jersey 08858

(908) 572-7275 JEFFREY P. ALLSTEADT, Cx,
Counsel to SM Financial Services Corporation INTAKE 2

 

ADA E. QUEZADA
MOISES QUAZADA

Debtor.

  

 

DAVID P. LEIBOWITZ, not individually but as : Case No. 15-14386
Trustee for the Estate of Ada E. Quezada and :

Moises Quezada Adv. Proc. No. 16-00074

Plaintiff, ASSIGNMENT OF JUDGMENT
vs.

MVP HOME SOLUTIONS, LLC etal

Defendant.

 

|, David P. Leibowitz, Trustee of the Estate of Ada E. Quezada and Moises Quezada, and Plaintiff
in the above entitled proceeding, do hereby assign all my right, title and interest in and to the Default
Judgment dated June 29, 2016 against defendants MVP Home Solutions, LLC, Talia M. Stephen, Free

Calm and Growing, and Desslaines Sealy, to SM FINANCIAL SERVICES CORPORATION, P. O. Box 530,

 

 

Oldwick, New Jersey 08858.

 

 

Subscribed and sworn to
before me on this day
yy , 2018

4
Notary Puli. a

4 a 7 =

 

    
 

Pati A.

naCHEL A LEIBOWITZ

Notary Public, State of fiinois
My Commission Expires 8/1/2020 §

 

_ ~ x ew |
"OF SIAL SEAL"

 

 

geen NE an.
